Opinion filed October 5, 2006 















 








 




Opinion filed October 5, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00242-CV 
                                                    __________
 
                                    EMANUEL
JARRELL, Appellant
 
                                                             V.
 
                           HUNTINGTON
NATIONAL BANK, Appellee
 

 
                                         On
Appeal from the 104th District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 23521-B
 

 
                                            M
E M O R A N D U M    O P I N I O N
On September 14, 2006, appellant filed in this
court his pro se notice of appeal.  On
the same date, the clerk of this court informed the parties in writing that it
did not appear that a final, appealable order had been entered and requested
that appellant respond within fifteen days showing grounds for continuing the
appeal.  
Appellant has filed a response in which he argues
that he did not receive notice of the trial court=s
March 9, 2006 summary judgment, that he is represented by Legal Aid, and  that his attorneys with Legal Aid have not
given him copies of his file.  Appellant
has attached copies of the judgment and his pro se motion for new trial.  




We note that the judgment recites that appellant
appeared pro se at the hearing on appellee=s
motion for summary judgment.  Legal Aid
has confirmed that attorneys from their office did not represent appellant at
the time of the hearing.
As applied to the facts of this case, Tex. R. App. P. 25 & 26 provide that
an appeal is perfected by timely filing a notice of appeal within ninety days
of the date the judgment was signed. 
Appellant=s notice
of appeal was filed in this court over six months after the date the judgment
was signed.  Therefore, an appeal has not
been timely perfected.       
The appeal is dismissed for want of jurisdiction.
 
 
PER CURIAM
 
October 5, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.